Citation Nr: 1645040	
Decision Date: 11/04/16    Archive Date: 12/09/16

DOCKET NO.  14-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for renal disability, to include as secondary to HIV.

3.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to HIV.

4.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to HIV.

5.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.

6.  Entitlement to service connection for bilateral lower extremity cellulitis, to include as secondary to HIV.

7.  Entitlement to a compensable initial rating for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988, with subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  The AOJ is advised that the Veteran submitted a change of mailing address that has, as yet, not been updated in the Veterans Benefits Management System.  Please utilize the new mailing address with any and all correspondence.
REMAND

Service Connection Claims

The Veteran was not provided a VA examination with respect to his HIV.  Generally, VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The evidence of record demonstrates that the Veteran has a current diagnosis of HIV; a diagnosis that was first rendered in 1997.  During the July 2016 Board hearing, the Veteran testified that he contracted HIV as a result of engaging in unprotected sex during his active duty.  As such, the Board finds that a remand is required in order to provide the Veteran with a VA examination in order to ascertain the etiological relationship, if any, between his current HIV and his claimed in-service instance(s) of unprotected sex.

The Veteran asserts that a current renal disability, bilateral upper and lower extremity neuropathy, an acquired psychiatric disability, and bilateral lower extremity cellulitis were due to or aggravated by his HIV and/or the treatment he received for HIV.  As such, the Board finds that these claims are inextricably intertwined and, thus a remand for contemporaneous consideration is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

With respect to the Veteran's claimed bilateral upper and lower extremity neuropathy, the Board observes that no formal diagnosis of these disabilities is reflected in the evidence of record.  However, the Veteran has noted the presence of persistent and recurrent numbness in his hands and feet, which is a lay observable symptom.  As such, the Board finds that remanding these claims is warranted for evaluation by a VA examiner as an aspect of the examination concerning HIV.

Right Ear Hearing Loss

Pursuant to his claim, the Veteran was most recently provided a VA examination to assess the severity of his service-connected right ear hearing loss in May 2014.  During the July 2016 Board hearing, the Veteran testified that his right ear hearing acuity had worsened since then.  Evidence associated with the record since the May 2014 VA examination is insufficient to properly evaluate the Veteran's disability.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must update the Veteran's current mailing address to reflect his September 2016 submission.

2.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The AOJ must then provide the Veteran a VA examination with respect to HIV.  The electronic claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's HIV.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide opinions as to:

(a) whether it is at least as likely as not (a 50 percent probability or greater) the Veteran contracted HIV during his active duty; and

(b) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's HIV, or the treatment thereof, caused OR aggravated a renal disability, bilateral upper and lower extremity neuropathy, an acquired psychiatric disability, AND/OR bilateral lower extremity cellulitis.

In so doing, the examiner must consider and discuss the Veteran's assertion, specifically with respect to engaging in unprotected sex during his active duty.  Further, the examiner must consider and discuss the era during which the Veteran alleges he contracted HIV, including, but not limited to, what was known about the virus at that time, detection methods then present, and ways in which the virus was contracted, as well as the latency between exposure and detection (the Veteran's active duty ended in 1988, and his first diagnosis was in 1997).

A complete rationale for all opinions expressed must be provided.

4.   The Veteran should also be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must identify all current psychiatric disabilities, including PTSD, using the DSM-V diagnostic criteria.  The AOJ must specify for the examiner the stressor or stressors that it has determined are established by the record, if any.

For each acquired psychiatric disability present, other than PTSD, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability originated during service or is otherwise related to the Veteran's active service AND/OR whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or aggravated by a service-connected disability.

If a diagnosis of PTSD is deemed appropriate using the DSM-V, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

5.  The Veteran should also be afforded a VA examination to determine the current degree of severity of his right ear hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

